Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted 3/24/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-12, 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wook Kim, U.S. Patent Publication 2003/0230082 (hereinafter “Wook”). 
In Reference to Claim 1: 
	Wook discloses  hydraulic system for a working machine (See, Figure 1) of the kind having a chassis and a boom (E) pivotally attached to the chassis, the hydraulic system comprising: a hydraulic fluid reservoir( shown but not labeled); a boom actuator (6) configured to move the boom in an ascending direction and a descending direction, the boom actuator having an ascending chamber (6b) and a descending chamber; a 
	In Reference to Claim 2: 
	Wook further discloses wherein the hydraulic system is configured to permit the boom to move freely by setting the first directional control valve (5) to the first neutral state and setting the second directional control valve (3) to the float state. See, Figure 3.
	In Reference to Claim 3: 
Wook further discloses wherein the float state of the second directional control valve is configured to connect the ascending chamber and descending chamber to the 
In Reference to Claim 4: 
Wook a blocked state configured to disconnect one of the ascending and descending chambers from the hydraulic fluid reservoir; and an open state configured to connect said one of the ascending and descending chambers to the hydraulic fluid reservoir.
In Reference to Claim 5: 
	Wook further discloses wherein the float state (leftmost position) of the second directional control valve (3) is configured to connect one of the ascending or descending chambers to the hydraulic fluid reservoir, and wherein the float valve is configured to connect or disconnect the other of the ascending and descending chambers to the hydraulic fluid reservoir independently of the second directional control valve. See, Figure 3.
	In Reference to Claim 6: 
	Wook further discloses wherein the float state of the second directional control valve (3) is configured to connect the ascending chamber and the descending chamber to the hydraulic fluid reservoir, and wherein the float valve is configured to connect or disconnect one of the ascending or descending chambers to the hydraulic fluid reservoir via the second directional control valve when in the float state. See, Figure 3.
	In Reference to Claim 7: 

	In Reference to Claim 9: 
	Wook further discloses wherein the first ascending state of the first directional control valve or the second ascending state of the second directional control valve is further configured to connect the descending chamber to the hydraulic fluid reservoir. See, Figure 3. 
	In Reference to Claim 10:
	Wook further discloses wherein the descending state of the first directional control valve is further configured to connect the ascending chamber to the hydraulic fluid reservoir. See, Figure 3 which illustrates that when the first directional control valve is in its first position fluid is pumped into the descending chamber and the ascending chamber is connected to the reservoir.
	In Reference to Claim 11: 
	Wook further discloses a control system (7) configured to change the state of the first and second directional control valves.
	In Reference to Claim 12: 
	Wook further discloses wherein the control system is configured to permit the second directional control valve to transition to the float state when a float selection input of a working vehicle is actuated. See, Paragraph [0033]
	In Reference to Claim 17: 

	In Reference to Claim 18:
	Wook discloses a method of  moving the boom(E) in the ascending direction via setting the first directional control valve (5) to the first ascending state, and setting the second directional control valve (3) to the second ascending state (See, Figure 3); maintaining the position of the boom via setting the first directional control valve to the first neutral state, and setting the second directional control valve to the second neutral state; moving the boom in the descending direction via setting the first directional control valve to the descending state, and setting the second directional control valve to the second neutral state; and/or iv) permitting the boom to move freely via setting the second directional control valve to the float state, and setting the first directional control valve to the first neutral state. See, Also paragraphs [0031-35]
	In Reference to Claim 19: 
	Wook further discloses a method wherein  a float valve comprising: a blocked state configured to disconnect one of the ascending and descending chambers from the hydraulic fluid reservoir; and an open state configured to connect said one of the ascending and descending chambers to the hydraulic fluid reservoir; wherein step iii) further comprises optionally, setting the float valve to the open state. See, Figure 3.

Allowable Subject Matter
8, 13-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535. The examiner can normally be reached M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DANIEL S COLLINS/Examiner, Art Unit 3745                                                                                                                                                                                                        

/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745